DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendment of 04/23/21 has been entered. Claims 13-26 are currently pending in the application.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers filed on 04/23/21 as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/23/21 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. Reference C2 was not considered because the reference is entirely in a foreign language.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 recites the limitation “a desired lambda value” in line 11. It is unclear whether this is the same as or different than the desired lambda value introduced at line 6. For examination purposes the limitation in line 6 will be considered as --a first desired lambda value-- and the limitation in line 11 will be considered as --a second desired lambda value--.
Claim 16 recites the limitation “the inlet valve” in lines 2-3. There is insufficient antecedent basis for the limitation in the claim. For examination purposes the limitation will be considered as --an inlet valve--.
Claims 23 and 24 recites the limitation “the predefined first [threshold value]” in line 2. There is insufficient antecedent basis for the limitation in the claim. For the purposes of examining claims 23 and 24 only, claim 22 will be considered as if depending upon claim 21 rather than claim 13 as claimed.
Claim 26 recites the limitation “a desired lambda value” in line 11. It is unclear whether this is the same as or different than the desired lambda value introduced at line 6. For examination purposes the limitation in line 6 will be considered as --a first desired lambda value-- and the limitation in line 11 will be considered as --a second desired lambda value--.
Claim 26 recites the limitation “the inlet section” in line 15. There is insufficient antecedent basis for the limitation in the claim. For examination purposes the limitation will be considered as --an inlet section--.
Claim 27 recites the limitation “a desired lambda value” in line 10. It is unclear whether this is the same as or different than the desired lambda value introduced at line 5. For examination purposes the limitation in line 5 will be considered as --a first desired lambda value-- and the limitation in line 10 will be considered as --a second desired lambda value--.
Claims 14-25 are rejected for depending upon indefinite base claims.

	Allowable Subject Matter
Claims 1-27 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
SHIMIZU (JP 2005-023874) and BRAHMA (US 7,861,515) are considered to be the closest prior art of record.
Regarding claim 13, SHIMIZU discloses a method for detecting a fault in an inlet section of an internal combustion engine with direct fuel injection, a throttle flap (104) and a variable inlet valve lift (112) controller (114), the method comprising the steps of: 
a) carrying out a first quantity deviation test by which a first air ratio value (air-fuel ratio feedback correction coefficient as stored in the learning map for low lift, 0080 line 3, S23) is ascertained which is formed from a lambda value measured during the first quantity deviation test and a desired lambda value (0080 lines 3-5) of fuel combustion in combustion chambers of the internal combustion engine, wherein, in the first quantity deviation test, load control is performed by the variable inlet valve lift controller (NO at S24, 0087); 
b) carrying out a second quantity deviation test by which a second air ratio value (air-fuel ratio feedback correction coefficient as stored in the learning map for maximum lift, 0080 line 3, S23) is ascertained which is formed from a lambda value measured during the second quantity deviation test and a desired lambda value (0080 lines 3-5) of the fuel combustion in the combustion chambers of the internal combustion engine, wherein, in the second quantity deviation test, load control is performed by the throttle flap (YES at S24, 0084 lines 6-8).
BRAHMA teaches determining a comparison result (comparing, col. 7 lines 10-11) from a first air ratio value (first air/fuel ratio) and a second air ratio value (second air/fuel ratio).
The limitation “wherein a presence of a fault in the inlet section of the internal combustion engine is detectable on the basis of the comparison result” is considered descriptive of the comparison result rather than materially limiting the method step. As such the limitation has been given minimal weight insofar that one need only be able to, theoretically, detect the presence of a fault from the comparison result but the prior art need not disclose such a step.
While the prior art teaches each limitation of the claim there is no rationale and motivation for combining the teachings of the references in the manner claimed by Applicant. As such, the prior art fails to render obvious the claim limitation “determining a comparison result from the first air ratio value and the second air ratio value, wherein a presence of a fault in the inlet section of the internal combustion engine is detectable on the basis of the comparison result” in the manner defined in claim 13.
Regarding claims 26 and 27, the claims recite similar limitations to those in claim 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK L GREENE whose telephone number is (571)270-7555. The examiner can normally be reached M-F 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on (571) 270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK L. GREENE/Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747